Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,3-6,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(And The True Ragu) in view of Panning the Globe.com(Rao’s Orecchiette Pasta with Sausage and Broccoli Rabe), My Cook.net(How to blanch meat), and Huebner(US 2007/0071878) as evidenced by Sonshine Kitchen.com(The Most Common Ways to Cut Vegetables + Their Meanings). 
Regarding claims 1,18,19, Spiegel teaches a process for the production of a base for ragu comprising diced meat(salt pork) and minced vegetables(carrots, celery, onion) said process comprising(p.3) 
Step a) subjected said minced salt pork to a blanching in boiling water(100 C) for 3 minutes, which would be considered “about 4-8 minutes” as claimed
b) Adding vegetables and browning the blanched minced meat and minced vegetables.
Speigel does not specifically teach blanching the vegetables with the meat. However, Panning the Globe.com teaches that blanching of vegetables is important because it softens them and brings out their best and brightest color while also allowing them to be frozen later(p.7). It would have been obvious to blanch the vegetables in Spiegel with the meat as claimed in order to soften the vegetables and bring out their best and brightest color and also to allow them to be frozen later. 
Spiegel refers to the salt pork meat as being “diced” and not minced as claimed. However, claim 8 defines a minced meat as being 2 to 10mm. As evidenced by Sonshine kitchen.com, the term “diced” refers to cutting of food products to a size of about ¼ to 1/8 inches or 3.175 to 6.35mm(p.5). Therefore, the “diced” salt pork in Spiegel is considered to be minced as claimed. 
Spiegel teaches blanching the salt pork but not the ground beef as now required with the “consisting of” language. However, My Cook.net teaches that blanching of meat helps to prevent loss of nutrients and removes odor, blood and grease. Therefore, it would have been obvious to blanch the ground beef along with the salt pork in order to prevent loss of nutrients and remove odor, blood and grease from the ground beef. 
Spiegel does not specifically teach that the ground beef is minced. However, Huebner teaches forming meat crumbles that resemble ground meat(paragraphs 6-7). The crumbles have a size of 1/16 inch to ½ inch(1.5mm to 12.7mm)(claim 14). It would have been obvious to have the ground beef be at a particle size of 1.5mm to 12.7mm as taught in Huebner since this is a typical size of ground meat.  A size of 1.5mm to 12.7 mm is considered minced as identified in instant claim 8. 
Spiegel teaches blanching the salt pork, then adding in vegetables, then adding ground beef and browning all of the ingredients(p.3). Spiegel does not specifically teach blanching of the salt pork with the ground beef as claimed. 
However, Spiegel teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. For example, it would have been obvious to blanch the vegetables, ground beef, and salt pork together, then brown the ingredients as claimed in order to arrive at the ragu. 
Spiegel teaches the inclusion of cream, wine, tomato paste, milk, salt and pepper and does not specifically teach a ragu consisting of minced meat and minced or chopped vegetables as claimed. However, these items are merely included for additional flavor. As such, it would have been obvious to exclude these items and only have minced meat and minced vegetables, depending on the flavor preferences of the consumer. 
Regarding claim 3, Spiegel teaches that the vegetables are diced(p.3). As evidenced by Sonshine kitchen.com, diced vegetables are about ¼ to 1/8 inches or 3.175 to 6.35mm.
Regarding claims 4-6, Spiegel does not specifically teach that the blanching is done in a continuous boiler. However, since a continuous boiler is a known way of boiling food products it would have been obvious to use a known method of cooking to achieve the blanched meat and vegetables. It would have been obvious to adjust the flow rate of the continuous boiler in order to blanch the meat and vegetables and achieve the desired consistency of the ragu.
Regarding claim 20, Spiegel teaches that the base for the ragu comprises complementary ingredients including cream, salt, and pepper(p.3). 



Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(And The True Ragu) in view of Panning the Globe.com(Rao’s Orecchiette Pasta with Sausage and Broccoli Rabe), My Cool.net(How to blanch meat), and Huebner(US 2007/0071878) further in view of Cadet(EP0411178).
Regarding claim 7, Spiegel does not specifically teach that the browning step is done in a turbo-cooker. However, Cadet teaches a turbo-cooker for cooking meat comprising a cylindrical body with a heating jacket, closed at opposite ends by end plates, provided with a least one inlet opening and at least one discharge opening having a coaxial bladed rotor rotatably supported therein(paragraph 12). Cadet teaches that the cooker also for uniform heat transfer, high yield, and a homogenous mixture. It would have been obvious to brown the meat and vegetables in a turbo-cooker as taught in Cadet in order to achieve uniform heat transfer, high yield, and a homogenous mixture
It would have been obvious to adjust the temperature and the rotor speed in order the texture as desired in Speigel, wherein the meat is medium brown in color and not quite crispy
Regarding claim 8, Spiegel refers to the meat as being “diced” and not minced as claimed. However, claim 8 defines a minced meat as being 2 to 10mm. As evidenced by Sonshine kitchen.com, the term “diced” refers to cutting of food products to a size of about ¼ to 1/8 inches or 3.175 to 6.35mm(p.5). Therefore, the “diced” salt pork in Spiegel is considered to be minced as claimed. 
Regarding claim 9, Cadet teaches that the flow rate of the turbo-cooker is 100kg/h(example 1).
Regarding claim 10, Cadet teaches that the browning is carried out at a temperature of 125 to 140C for 5 to 240s(4 minutes)(paragraph 14). 
Regarding claims 11 and 12, Speigel teaches browning the meat after blanching but further draining the water then patting dry. However, it would have been obvious to save the water from blanching as a broth in order to provide the sauce with more fat and flavor from the meat. This is a common technique in cooking in order to retain flavor. 

Claims 2, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(And The True Ragu) in view of My Cool.net(How to blanch meat) and Huebner(US 2007/0071878)
Regarding claim 2, Spiegel teaches a process for the production of a base for ragu comprising minced meat(saltpork) and minced vegetables(carrots, celery, onion) said process comprising 
Step a) subjected said minced saltpork to a blanching in boiling water(100 C) for 3 minutes, which would be considered “about 4-8 minutes” as claimed
b) Adding chopped vegetables and browning the blanched minced meat and minced vegetables.
Spiegel refers to the meat as being “diced” and not minced as claimed. However, claim 8 defines a minced meat as being 2 to 10mm. As evidenced by Sonshine kitchen.com, the term “diced” refers to cutting of food products to a size of about ¼ to 1/8 inches or 3.175 to 6.35mm(p.5). Therefore, the “diced” salt pork in Spiegel is considered to be minced as claimed. 
Spiegel teaches blanching the saltpork but not the ground beef as now required with the “consisting of” language. However, My Cook.net teaches that blanching of meat helps to prevent loss of nutrients and removes odor, blood and grease. Therefore, it would have been obvious to blanch the ground beef along with the salt pork in order to prevent loss of nutrients and remove odor, blood and grease from the ground beef. 
Spiegel does not specifically teach that the ground beef is minced with a particle size of . However, Huebner teaches forming meat crumbles that resemble ground meat(paragraphs 6-7). The crumbles have a size of 1/16 inch to ½ inch(1.5mm to 12.7mm)(claim 14). It would have been obvious to have the ground beef be at a particle size of 1.5mm to 12.7mm as taught in Huebner since this is a typical size of ground meat. 
Spiegel teaches blanching the salt pork, then adding in vegetables, then adding ground beef and browning all of the ingredients. Spiegel does not specifically teach blanching of the salt pork with the ground beef as claimed. 
However, Spiegel teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” For example, it would have been obvious blanch ground beef, and salt pork together, then brown the ingredients with the vegetables as claimed in order to arrive at the ragu.

Spiegel teaches the inclusion of cream, wine, tomato paste, milk, salt and pepper and does not specifically teach a ragu consisting of minced meat and minced or chopped vegetables as claimed. However, these items are merely included for additional flavor. As such, it would have been obvious to exclude these items depending on the flavor preferences of the consumer. 
Regarding claim 21, Spiegel teaches that the vegetables are diced. As evidenced by Sonshine kitchen.com, diced vegetables are about ¼ to 1/8 inches or 3.175 to 6.35mm, which overlaps the claimed range of 5 to 15mm and renders it obvious. 
Regarding claims 22-24, Spiegel does not specifically teach that the blanching is done in a continuous boiler. However, since a continuous boiler is a known way of boiling food products it would have been obvious to use a known method of cooking to achieve the blanched meat and vegetables. It would have been obvious to adjust the flow rate of the continuous boiler in order to blanch the meat and vegetables and achieve the desired consistency of the ragu.


Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
The applicant argues that the fat back does not require blanching. However, Spiegel teaches the use of fat back OR salt pork. Spiegel further teaches that “If using salt pork, blanch it by bringing 1 quart of water to a boil, adding the salt pork and cooking for 3 minutes. Drain and pat dry. Fatback does not need blanching.”(p.3) Therefore, Spiegel clearly teaches that salt pork is different from fatback and also that salt pork requires blanching as claimed.
The applicant argues that salt pork is not meat. However, Wikipedia defines salt pork as “salt-cured pork” that is “usually prepared from pork belly”. Therefore, salt pork is clearly a meat product as claimed. 
The applicant argues that Spiegel does not teach blanching of the ground beef as now required in claim 1. However, please see the new ground of rejection as stated above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791